Motion to dismiss appeal (People v. Hattemer) denied. Desmond and Dye, JJ., dissent and vote to dismiss the appeal.
Motion for enlargement of time (People v. Hattemer) granted and ease set down for argument during the November, 1957 session of the Court of Appeals.
Motion to dismiss appeal (People v. Kirkup) denied. Desmond and Dye, JJ., dissent and vote to dismiss the appeal.
Motion for enlargement of time (People v. Kirkup) granted and case set down for argument during the November, 1957 session of the Court of Appeals.